Pfeifer, J.,
dissenting. At the post-conviction relief stage, the reasons justifying the opening of a defendant’s file outweigh the interest in keeping it closed. The post-conviction relief remedy is the last hope Ohio law offers an innocent defendant. If a conviction rests on the denial or infringement of a defendant’s rights, evidence of that could be found in the files of the police or prosecutor. We do not serve our judicial system by hiding information from a convicted defendant. Trial strategy concerns are irrelevant — the trial is over. The question is whether the state acted constitutionally in achieving the conviction. While a public records request will only in the most rare instances yield a successful petition for post-conviction relief, we must remain attentive to the rights of the theoretical “innocent man.” Along with the philosophical benefit of doing all we can to see justice ultimately done, opening the defendant’s entire file also conveys the more measurable financial benefit of eliminating the need for costly and time-consuming appeals of public records requests.
An exception to the general rule of transmitting the entire file to a convicted defendant should be made when the file contains information regarding an ongoing investigation regarding other potential defendants. In such an instance, an in camera review of the file is appropriate, upon the request of the party from whom the information is sought. In this case, appellants made no claim of an ongoing investigation. Thus, the court of appeals correctly declined to perform an in camera review. I therefore respectfully dissent from the majority opinion.